Citation Nr: 0427704	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
cramps.

2.  Entitlement to service connection for loss of sense of 
smell.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1944 to January 
1946.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

With respect to the issue of entitlement to bilateral leg 
cramps, the Board of Veterans' Appeals (Board) first notes 
that a VA examination report from December 1949 indicates 
that the veteran complained of stiffness and pain in the low 
back and legs, and that examination revealed tenderness in 
the joints of the legs and muscles.  The diagnosis at this 
time included chronic, infectious arthritis.  A private 
progress note from Dr. M., dated in November 2002, also 
indicates that the veteran was taking quinine at night 
because of leg cramps and fasciculations, and that he had 
been doing this since World War II.  Therefore, while service 
medical records do not document complaints of bilateral leg 
cramps, as a result of the diagnosis of arthritis just 
several years after the veteran's discharge from service, and 
recent medical treatment for leg cramps and fasciculations 
for which the veteran was reported to have been taking 
quinine since World War II, the Board finds that the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA) requires that the veteran be 
afforded an appropriate VA examination to determine whether 
it is at least as likely as not that arthritis of the joints 
of the legs or any other disability manifested by bilateral 
leg cramps is related to the veteran's period of active 
service.

With respect to the veteran's claim for service connection 
for loss of the sense of smell, although the Board recognizes 
that neither Dr. M. nor any other examiner has opined that 
the veteran currently experiences loss of the sense of smell 
which is attributable to his military service, due to the 
subjective nature of this disability and the fact that the RO 
apparently does not dispute that the veteran was exposed to 
some tear gas during his basic training at NTS Farragut Idaho 
in 1944, the Board will additionally direct that the veteran 
also be afforded an appropriate VA examination to determine 
whether it is at least as likely as not that the veteran 
suffers from a loss of the sense of smell which is related to 
exposure to tear gas during his basic training in service.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded with 
an appropriate VA examination to 
determine the etiology of any current 
disorder of the legs.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that arthritis of the joints of the 
legs or any other disability manifested 
by bilateral leg cramps is related to the 
veteran's period of active service.  

2.  The veteran should be afforded with 
an appropriate VA examination to 
determine the etiology of any loss of the 
sense of smell.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that the veteran suffers from a loss 
of the sense of smell which is related to 
exposure to tear gas during his basic 
training in service.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



